ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 10/06/2021.
Claims 1- 6, 8-17, 19, 20 are presently pending with claims 12-14, 20 being withdrawn (claims 1, 15, 20 are independent claims). 
Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of us Patent No. 10,763,081 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Taboada on 11/30/2021.
The application has been amended as follows: 
In the Claims:



a body, the body comprising:
a substrate support portion having a substrate electrode embedded therein for applying a substrate voltage to a substrate;
an edge ring portion disposed adjacent to the substrate support portion, the edge ring portion having an edge ring electrode embedded therein for applying an edge ring voltage to an edge ring disposed on the edge ring portion; and
a low-k dielectric cylindrical layer laterally separating the edge ring portion from the substrate support portion;
an edge ring voltage control circuit coupled between the edge ring electrode disposed in the body and a first pulse DC power source; and
a substrate voltage control circuit coupled between the substrate electrode and a second pulse DC power source, wherein the edge ring voltage control circuit and the substrate voltage control circuit each have at least one [a] variable passive component and wherein the edge ring voltage control circuit is configured to transmit a pulse voltage from the first pulse DC power source through the variable passive component to the edge ring electrode, and wherein the edge ring voltage control circuit and substrate voltage control circuit are independently tunable to supply a difference in direct current voltage between the edge ring and the substrate, and wherein the at least one variable passive component is a variable capacitor or a variable inductor.

Claims 12 thr’ 14: CANCELLED.



a chamber body;
a lid disposed on the chamber body;
an inductively coupled plasma apparatus positioned above the lid; and
a substrate support assembly positioned within the chamber body, the substrate support assembly having a body, the body comprising:
a substrate support portion having a substrate electrode embedded therein for applying a substrate voltage;
an edge ring portion disposed adjacent to the substrate support portion, the edge ring portion having an edge ring electrode embedded therein for applying an edge ring voltage to an edge ring disposed on the edge ring portion; and
a low-k dielectric cylindrical layer laterally separating the edge ring portion from the substrate support portion;
an edge ring voltage control circuit coupled between the edge ring electrode disposed in the body and a first pulse DC power source; and
a substrate voltage control circuit coupled between the substrate electrode and a second pulse DC power source, wherein the edge ring voltage control circuit and the
substrate voltage control circuit each have a variable passive component and wherein the edge ring voltage control circuit is configured to transmit a pulse voltage from the first pulse DC power source through the variable passive component to the edge ring electrode, and wherein the edge ring voltage control circuit and substrate voltage control circuit are independently tunable to supply a difference in direct current voltage between the edge ring and the substrate, and wherein the variable passive component is a variable capacitor or a variable inductor

Allowable Subject Matter
Claims 1-6, 8-11, 15-17, 19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 15 - Closest prior art of record (viz. Saitoh, Fushimi, Nakamura and Dhindsa) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations "a substrate voltage control circuit coupled between the substrate electrode and a second pulse DC power source, wherein the edge ring voltage control circuit and the substrate voltage control circuit each have at least one [a] variable passive component and wherein the edge ring voltage control circuit is configured to transmit a pulse voltage from the first pulse DC power source through the variable passive component to the edge ring electrode, and wherein the edge ring voltage control circuit and substrate voltage control circuit are independently tunable to supply a difference in direct current voltage between the edge ring and the substrate, and wherein the variable passive component is a variable capacitor or a variable inductor”, in the context of other limitations of the claim. Applicant’s remarks (pages 8-9, 11-14) dt 10/06/2021 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                                                                                                                                                

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959. The examiner can normally be reached Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716